SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1279
CA 11-01339
PRESENT: SCUDDER, P.J., SMITH, GREEN, GORSKI, AND MARTOCHE, JJ.


PARTNERS TRUST BANK, FORMERLY KNOWN AS SBU BANK,
FORMERLY KNOWN AS SAVINGS BANK OF UTICA,
CLAIMANT-RESPONDENT,

                      V                                             ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 107502.)
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GILBERTI STINZIANO HEINTZ & SMITH, P.C., SYRACUSE (KEVIN G. ROE OF
COUNSEL), AND SIDNEY DEVORSETZ, PLLC, FOR CLAIMANT-RESPONDENT.


     Appeal from a decision of the Court of Claims (Diane L.
Fitzpatrick, J.), entered June 8, 2010. The decision awarded claimant
money damages after a nonjury trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Kuhn v Kuhn, 129 AD2d 967).




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court